Citation Nr: 1758740	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-13 585	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for service-connected radiculopathy of the left lower extremity, currently rated as 10 percent disabling.

2. Entitlement to an increased rating for service-connected dysthymic disorder, currently rated as 30 percent disabling.

3. Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985.

These matters come before the Board of Veterans' Appeals on appeal of May 2012 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Concerning the claims for increased ratings for left lower extremity peripheral neuropathy, a December 2003 rating decision granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating effective June 9, 2003.  A May 2012 rating decision denied the Veteran's claim for an increase and continued the previous rating.  In September 2014, the Veteran perfected an appeal to the Board to appeal the May 2012 rating decision concerning the denial of his claim for increase rating.  Therefore, the May 2012 rating decision is on appeal concerning the claim for increased rating for radiculopathy of the left lower extremity.

Concerning the claim for increased rating for dysthymic disorder, a July 1996 rating decision granted service connection for dysthymic disorder and assigned a 10 percent rating.  A September 2012 rating decision increased the rating for the dysthymic disorder to 30 percent, effective June 2012.  In September 2014 the Veteran perfected an appeal to the Board.  Therefore, the September 2012 rating decision is on appeal concerning the claim for increased rating for dysthymic disorder.

The Veteran participated in a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is associated with the claims folder.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination in March 2012 with respect to his radiculopathy left lower extremity.  The VA examiner stated that the Veteran's muscle strength testing was normal, reflexes were also normal at 2+, sensory testing showed decreased sensation by light touch to the left lower extremity, and the examiner diagnosed radiculopathy, mild in severity.  The Veteran testified at his May 2017 Travel Board hearing that the pain to his peripheral neuropathy has increased.  He testified that he cannot walk at all because of numbness in his leg.  He also testified that he does not feel pain when he occasionally cut himself in the lower extremity, due to lack of sensation to that extremity.  He stated that he is unable to drive for more than 30 minutes and have to pullover until the pain subsides.  The Veteran further testified that the pain affects the whole left leg, from the upper buttocks and the hip area, and travels down to his toes.  In light of this claim of an increase in severity, a new examination is required.

Concerning the Veteran's claim for an increased rating for dysthymic disability, the Veteran was last provided a VA examination in September 2012.  The examiner reported the Veteran's only symptom was depression.  The Veteran reported that he worked part time at NAS Jacksonville as a custodian.  He reported daily depression, but noted that he was able to engage in activities that he enjoys.  The Veteran reported anxiety all the time and said he avoid crowds and traffic.  No delusions, hallucinations or any obsessive or ritualistic behavior were indicated.  The examiner opined that the Veteran's condition causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during period of significant stress.  The Veteran testified at his May 2017 Travel Board hearing that his mental condition has worsened.  He testified that he was not reassigned to a different school when the one he was working at closed because he was having difficulty paying attention and could not get his work done correctly because of memory problems.  The Veteran also testified that he does not get along with others well, so he stays alone because he wants to be alone when he is hurting.  He testified that the pain to his leg affects his sleep, and stated that he awakes from sleep three to four times at night.  See Hearing transcript at 7.  Again, the Board finds that in light of the assertion that there has been an increase in the severity, a new examination is warranted.

The Veteran also testified that he is unable to work due to his service-connected disabilities.  However, the Board cannot review the Veteran's TDIU claim until the Veteran's radiculopathy left lower extremity and dysthymic disabilities have been properly evaluated, as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  Additionally, the Board notes that to date, no VA examiner has assessed the combined impact of the Veteran's service-connected disabilities, both mental and psychological, on his ability to maintain substantial employment.  As such, a remand is warranted to allow for such a comprehensive opinion to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)


Accordingly, the case is REMANDED for the following action:

1. Obtain any and all outstanding VA and private treatment records for the Veteran.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no record is found.

2. Schedule the Veteran for a VA examination to determine the current nature and extent of his peripheral neuropathy of the left lower extremity.  The claims folder must be made available to the examiner to review.  Any indicated tests and studies must be completed. List all manifestations and symptoms related to the peripheral neuropathy of the right and left lower extremities.

The examiner must comment on the severity of the impairment of the radial, median, and ulnar nerves.

3. Schedule the Veteran for a VA examination to determine the current nature and extent of his dysthymic disorder.  The claims folder must be made available to the examiner to review.  Any indicated tests and studies must be completed.

List all manifestations and symptoms related to the dysthymic disorder.  The examiner must comment on the severity of the impairment of the dysthymic disorder.

4. Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

The examiner must also discuss whether the Veteran's service-connected disabilities rendered him unable to obtain and secure a substantial employment.

A rationale must be provided for any opinion reached.

4. After undertaking the above development, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, a Supplemental Statement of the Case should be furnished to the Veteran and his attorney.  He should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


